*388On motion to remand.
From a judgment against the plaintiff^thoy have appealsd. Owing to the continued failure of the stenographs^ to deliver the testimony taken by him on the trial of this ms*» and owing to his aubaofpont death* the plaintiff® moved to remand this eu». to the District Court for a new trial*
On the authority of Falcon vs Corona No. 8254 of this Court.
It is ordered that the juApsent of the District Coura heroin be reversed and set aside* and that this ease be maided for .a am trial* all coate to omit the final judgment*
June 5th, 1922.